DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
During the interview conducted on 07/07/2021, Applicant's Representative orally made a "Waiver of First Action Interview Office Action & Request to Enter the Proposed Amendment." Therefore, the proposed amendments submitted on 06/21/2021 have been entered. 
This action is in response to amendments and remarks filed on 06/21/2021. In the current amendments, claims 1, 7, and 16 are amended. Claims 1-20 are pending and have been examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a step for generating user embeddings for the plurality of users based on the organized user interaction data to obtain homogenous embedding representations from heterogeneous user interaction data” in claim 1. Although this limitation of claim 1 recites “a step for...”, this limitation is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. For example, the limitation recites the function of “a step for generating user embeddings for the plurality of users” (emphasis added), and the limitation further explains the structure/materials required to perform the function, namely the limitation of “based on the organized user interaction data.” In view of the claim limitation clearly explaining how one of ordinary skill in the art would proceed in “generating user embeddings” and in view of one of ordinary skill in the art would have reasonably understood the meaning of “generating user embeddings,” the 35 U.S.C. 112(f) claim interpretation is not invoked for claim 1. See MPEP 2181. (“In Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349 (Fed. Cir. 2015) the court stated: [t]he standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure”).  
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 11-14, 16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1,
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 1 is directed to a computer-implemented method for generating user embedding representations, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
obtaining user interaction data comprising indications of a plurality of users performing a plurality of interactions with a plurality of content items;
organizing the user interaction data based on content items, interaction type, and interaction timestamp; and
a step for generating user embeddings for the plurality of users based on the organized user interaction data to obtain homogenous embedding representations from heterogeneous user interaction data.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the generic computer components language (“computer-implemented”) and generally linking to a particular technological environment or field of use language (“In a digital medium environment for tracking user interactions with content items”), the above limitations in the context of this claim encompass “obtaining user interaction data...” (corresponds to observation); “organizing the user interaction data...” (corresponds to evaluation); and “a step for generating user embeddings...” (corresponds to evaluation and judgment with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the additional element “In a digital medium environment for tracking user interactions with content items” is generally linking the use of a judicial exception to a particular technological environment or field of use, namely “a digital medium environment” for tracking users, and therefore does not integrate the judicial exception into a practical application. See MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the additional element “In a digital medium environment for tracking user interactions with content items” is generally linking the use of a judicial exception to a particular technological environment or field of use, namely “a digital medium environment” for tracking users, and therefore does not amount to significantly more than a judicial exception. See MPEP 2106.05(h). The claim is not patent eligible.
Regarding Claim 2,
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 2 is directed to a computer-implemented method for generating user embedding representations, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
further comprising organizing the user interaction data by: partitioning the user interaction data into content item subsets based on each content item of the plurality of content items;
grouping the user interaction data in each of the content item subsets based on the interaction type of the user interaction data in the content item subsets; and
ordering the user interaction data in each content item group within each content item subset temporally based on the interaction timestamp.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the generic , the above limitations in the context of this claim encompass “organizing the user interaction data by: partitioning the user interaction data...”, “grouping the user interaction data...”, and “ordering the user interaction data...”, which all correspond to evaluation and judgment with assistance of pen and paper.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the additional element “In a digital medium environment for tracking user interactions with content items” is generally linking the use of a judicial exception to a particular technological environment or field of use, namely “a digital medium environment” for tracking users, and therefore does not integrate the judicial exception into a practical application. See MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer 
Regarding Claim 3,
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 3 is directed to a computer-implemented method for generating user embedding representations, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
identifying user identifiers associated with the plurality of users from the organized user interaction data; and
extracting the user identifiers from the organized user interaction data while maintaining ordering of the user identifiers.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the generic computer components language (“computer-implemented”) and generally linking to a particular technological environment or field of use language (“In a digital medium environment for tracking user interactions with content items”), the above limitations in the context of this claim encompass “identifying user identifiers...” and “extracting the user identifiers...”, which all correspond to evaluation with assistance of pen and paper.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the additional element “In a digital medium environment for tracking user interactions with content items” is generally linking the use of a judicial exception to a particular technological environment or field of use, namely “a digital medium environment” for tracking users, and therefore does not amount to significantly more than a judicial exception. See MPEP 2106.05(h). The claim is not patent eligible.
Regarding Claim 4,
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 4 is directed to a computer-implemented method for generating user embedding representations, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
organizing each of the content item interaction type groups based on an interaction strength factor determined for each content item of the plurality of content items.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the generic computer components language (“computer-implemented”) and generally linking to a particular technological environment or field of use language (“In a digital medium environment for tracking user interactions with content items”), the above limitations in the context of this claim encompass “organizing each of the content item interaction type groups based on an interaction strength factor...”, which corresponds to evaluation with assistance of pen and paper.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the additional element “In a digital medium environment for tracking user interactions with content items” is generally linking the use of a judicial exception to a particular technological environment or field of use, namely “a digital medium environment” for tracking users, and therefore does not integrate the judicial exception into a practical application. See MPEP 2106.05(h). Accordingly, 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the additional element “In a digital medium environment for tracking user interactions with content items” is generally linking the use of a judicial exception to a particular technological environment or field of use, namely “a digital medium environment” for tracking users, and therefore does not amount to significantly more than a judicial exception. See MPEP 2106.05(h). The claim is not patent eligible.
Regarding Claim 5,
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 5 is directed to a computer-implemented method for generating user embedding representations, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein a first user of the plurality of users has a different number of interactions with the plurality of content items than a second user of the plurality of users.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the generic computer components language (“computer-implemented”) and generally linking to a particular technological environment or field of use language (“In a digital medium environment for tracking user , the above limitations in the context of this claim encompass “wherein a first user of the plurality of users has a different number of interactions with the plurality of content items than a second user of the plurality of users...”, which corresponds to evaluation with assistance of pen and paper.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the additional element “In a digital medium environment for tracking user interactions with content items” is generally linking the use of a judicial exception to a particular technological environment or field of use, namely “a digital medium environment” for tracking users, and therefore does not integrate the judicial exception into a practical application. See MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the additional element “In a digital medium environment for tracking user interactions with content items” is generally linking the use of a judicial 
Regarding Claim 6,
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 6 is directed to a computer-implemented method for generating user embedding representations, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Please see Step 2A Prong One analysis of claim 1, which as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components language (“computer-implemented”) and generally linking to a particular technological environment or field of use language (“In a digital medium environment for tracking user interactions with content items”).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the additional element “In a digital medium environment for tracking user interactions with content items” is generally linking the use of a judicial exception to a particular technological environment or field of use, namely “a digital medium environment” for tracking users, and therefore 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the additional element “In a digital medium environment for tracking user interactions with content items” is generally linking the use of a judicial exception to a particular technological environment or field of use, namely “a digital medium environment” for tracking users, and therefore does not amount to significantly more than a judicial exception. See MPEP 2106.05(h). Moreover, the additional element of “wherein the user embeddings for the plurality of users are stored as a trained weighted matrix” is directed to storing data, which amounts to insignificant extra-solution activity that is well‐understood, routine, and conventional. See 2106.05(d)(II)(iv) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”). Therefore, the claim is not patent eligible.
Regarding Claim 7,
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 7 is directed to a non-transitory computer-readable medium, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
receive user interaction data comprising indications of a plurality of users performing a plurality of interactions with a plurality of content items;
determine, for each of the plurality of interactions, an interaction type and an interaction timestamp;
partition the user interaction data into subsets based on content item;
organize the user interaction data in each subset into a hierarchy structure based on the interaction type followed by the interaction timestamp; and
generate user embeddings for each of the plurality of users utilizing the organized user interaction data and an interaction-to-vector neural network that converts heterogeneous user interaction data to homogenous embedding representations.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the generic computer components language (“A non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computer system to”), the above limitations in the context of this claim encompass “receive user interaction data...” (corresponds to observation); “determine...an interaction type and an interaction timestamp”, “partition the user interaction data into subsets...”, and “organize the user interaction data...” (correspond to evaluation); and “generate user embeddings for each of the plurality of users utilizing the organized user interaction data and an 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “A non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computer system to”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 8,
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 8 is directed to a non-transitory computer-readable medium, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the interaction-to-vector neural network comprises: an input layer comprising a vector that includes entries corresponding to each user of the plurality of users;
a hidden layer comprising a hidden vector that includes latent features corresponding to a plurality of embeddings;
an output layer that classifies a probability that a target user of the plurality of users corresponds to an input user of the plurality of users;
a first weighted matrix between the input layer and the hidden layer comprising a first set of weights; and 
a second weighted matrix between the hidden layer and the output layer comprising a second set of weights.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the generic computer components language (“A non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computer system to”), the above limitations in the context of this claim encompass descriptions of the neural network, including the different layers and matrices. One of ordinary skill in the art can reasonably construct a neural network with three layers and perform calculations of matrices with the assistance of pen and paper, thus the above limitations amount to observation, evaluation, and judgment.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 9,
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 9 is directed to a non-transitory computer-readable medium, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the interaction-to-vector neural network comprises a skip-gram architecture.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the generic computer components language (“A non-transitory computer-readable medium storing instructions , the above limitations in the context of this claim encompass descriptions of the neural network, including that the neural network is a skip-gram architecture. Since a skip-gram architecture contains only one hidden layer, one of ordinary skill in the art can reasonably construct a neural network with three layers (input, hidden, and output layer) and perform calculations of matrices with the assistance of pen and paper, thus the above limitations amount to observation, evaluation, and judgment.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “A non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computer system to”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 11,
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 11 is directed to a non-transitory computer-readable medium, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the user embeddings for each of the plurality of users comprise the first weighted matrix, the second weighted matrix, or a combination of the first weighted matrix and the second weighted matrix.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the generic computer components language (“A non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computer system to”), the above limitations in the context of this claim encompass wherein the user embeddings for each of the plurality of users comprise the first weighted matrix, the second weighted matrix, or a combination of the first weighted matrix and the second weighted matrix (correspond to evaluation with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “A non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computer system to”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 12,
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 12 is directed to a non-transitory computer-readable medium, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein a size of the hidden vector in the hidden layer is set by as a hyperparameter.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the generic computer components language (“A non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computer system to”), the above limitations in the context of this claim encompass “wherein a size of the hidden vector in the hidden layer is set by as a hyperparameter” (correspond to evaluation with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 13,
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 13 is directed to a non-transitory computer-readable medium, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
organize each subset of the user interaction data into the hierarchy structure by: grouping the user interaction data in each content item subset based on the interaction type of the user interaction data in the content item subset; and
ordering the user interaction data in each content item group within each content item subset temporally based on the interaction timestamp.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the generic computer components language (“A non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computer system to”), the above limitations in the context of this claim encompass “organize each subset of the user interaction data into the hierarchy structure by: grouping the user interaction data...” (correspond to evaluation with assistance of pen and paper); and “ordering the user interaction data in each content item group...” (correspond to evaluation with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “A non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computer system to”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components 
Regarding Claim 14,
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 14 is directed to a non-transitory computer-readable medium, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
organize each subset of the user interaction data into the hierarchy structure by: identifying user identifiers associated with the plurality of users from the organized user interaction data; and
extracting the user identifiers from the organized user interaction data while maintaining ordering of the user identifiers.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the generic computer components language (“A non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computer system to”), the above limitations in the context of this claim encompass “organize each subset of the user interaction data into the hierarchy structure by: identifying user identifiers...” (correspond to evaluation with assistance of pen and paper); and “extracting the user identifiers...” (correspond to evaluation with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 16,
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 16 is directed to a system for converting heterogeneous user interaction data to homogenous embedding representations, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
determine, for each of the plurality of interactions, a user identifier, an interaction type, and an interaction timestamp;
partition the user interaction data into subsets based on each content item of the plurality of content items;
organize each subset of the user interaction data into a hierarchy structure by sorting each subset of user interaction data by interaction type groups followed by sorting each of the interaction type groups by the interaction timestamp;
extract user identifiers from the organized user interaction data while maintaining ordering based on the hierarchy structure; and
generate user embeddings for each of the plurality of users by generating an interaction-to-vector neural network utilizing the extracted user identifiers as a ground truth and identifying a generated hidden layer weighted matrix that comprises the user embeddings.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the generic computer components language (“at least one processor”; “at least one non-transitory computer-readable storage medium storing instructions that, when executed by the at least one processor, cause the system to”) and insignificant extra-solution activity (“a memory that comprises user interaction data having indications of a plurality of users performing a plurality of interactions with a plurality of content items”), the above limitations in the context of this claim encompass “determine, for each of the plurality of interactions, a user identifier, an interaction type, and an interaction timestamp”, “partition the user interaction data into subsets...”, “organize each subset of the user interaction data into a hierarchy structure by sorting...”, and “extract user identifiers from the organized user interaction data while maintaining ordering...” (correspond to evaluation with assistance of pen and paper); and “generate user embeddings for each of the plurality of users by generating an interaction-to-vector neural network utilizing the extracted user identifiers as a ground truth and identifying a generated hidden layer weighted matrix that comprises the user embeddings” (corresponds to evaluation and 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “at least one processor” and “at least one non-transitory computer-readable storage medium storing instructions that, when executed by the at least one processor, cause the system to”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the recitation of “a memory that comprises user interaction data having indications of a plurality of users performing a plurality of interactions with a plurality of content items” amounts to the insignificant extra-solution activity of storing data in memory. Limitations that amount to insignificant extra-solution activity cannot integrate the judicial exception into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, according to MPEP 2106.05(d)(II), “The 
Regarding Claim 18,
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 18 is directed to a system for converting heterogeneous user interaction data to homogenous embedding representations, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the interaction-to-vector neural network comprises: an input layer comprising a vector that includes entries corresponding to each user of the plurality of users;
a hidden layer comprising a hidden vector that includes latent features corresponding to a plurality of embeddings;
an output layer that classifies a probability that a target user of the plurality of users corresponds to an input user of the plurality of users;
a first weighted matrix between the input layer and the hidden layer comprising a first set of weights; and
a second weighted matrix between the hidden layer and the output layer comprising a second set of weights.
, the above limitations in the context of this claim encompass descriptions of the neural network, including the different layers and matrices. One of ordinary skill in the art can reasonably construct a neural network with three layers and perform calculations of matrices with the assistance of pen and paper, thus the above limitations amount to observation, evaluation, and judgment.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “at least one processor” and “at least one non-transitory computer-readable storage medium storing instructions that, when executed by the at least one processor, cause the system to”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the recitation of “a memory that comprises user interaction data having indications of a plurality of users performing a plurality of interactions with a plurality of content items” amounts to the insignificant extra-solution activity of storing data in memory. Limitations that amount to insignificant extra-solution activity cannot integrate the judicial exception into a practical application. See MPEP 2106.05(g). Accordingly, the 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, according to MPEP 2106.05(d)(II), “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory.” Therefore, the recitation of “a memory that comprises user interaction data having indications of a plurality of users performing a plurality of interactions with a plurality of content items”, which amounts to insignificant extra-solution activity of storing data in memory, is well‐understood, routine, and conventional. The claim is not patent eligible.
Regarding Claim 19,
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 19 is directed to a system for converting heterogeneous user interaction data to homogenous embedding representations, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the user embeddings for each of the plurality of users comprise the first weighted matrix.
, the above limitations in the context of this claim encompass wherein the user embeddings for each of the plurality of users comprise the first weighted matrix (correspond to evaluation with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “at least one processor” and “at least one non-transitory computer-readable storage medium storing instructions that, when executed by the at least one processor, cause the system to”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the recitation of “a memory that comprises user interaction data having indications of a plurality of users performing a plurality of interactions with a plurality of content items” amounts to the insignificant extra-solution activity of storing data in memory. Limitations that amount to insignificant extra-solution activity cannot integrate the judicial exception into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, according to MPEP 2106.05(d)(II), “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory.” Therefore, the recitation of “a memory that comprises user interaction data having indications of a plurality of users performing a plurality of interactions with a plurality of content items”, which amounts to insignificant extra-solution activity of storing data in memory, is well‐understood, routine, and conventional. The claim is not patent eligible.
Regarding Claim 20,
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 20 is directed to a system for converting heterogeneous user interaction data to homogenous embedding representations, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the user embeddings for each of the plurality of users comprise a combination of the first weighted matrix and the second weighted matrix.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the generic , the above limitations in the context of this claim encompass wherein the user embeddings for each of the plurality of users comprise a combination of the first weighted matrix and the second weighted matrix (correspond to evaluation with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “at least one processor” and “at least one non-transitory computer-readable storage medium storing instructions that, when executed by the at least one processor, cause the system to”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the recitation of “a memory that comprises user interaction data having indications of a plurality of users performing a plurality of interactions with a plurality of content items” amounts to the insignificant extra-solution activity of storing data in memory. Limitations that amount to insignificant extra-solution activity cannot integrate the judicial exception into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni (US 2020/0073953 A1) in view of Dai et al. (“Deep Coevolutionary Network: Embedding User and Item Features for Recommendation”).
Regarding Claim 1,
Kulkarni teaches In a digital medium environment for tracking user interactions with content items, a computer-implemented method for generating user embedding representations, comprising (pg. 8 [0110]: “samples are associated with how a particular user of the online system as responded to search queries in the past” teaches tracking user interactions in an online system (corresponds to digital medium environment); Figs. 4 and 5 teach generating user embedding representations; Fig. 8 teaches computer-implemented):
obtaining user interaction data comprising indications of a plurality of users performing a plurality of interactions with a plurality of content items (Fig. 6 Step 610: “Store user profiles of a plurality of users of the online system” and pg. 5 [0063]: “The user profile store 275 stores user profile information for users of the online system 100...A user profile attribute stores information describing the entity types that are commonly accessed by the user. For example, the user profile attribute may store a score for each entity type, the score indicating a likelihood of the user accessing a record of that entity type responsive to being presented with records of different entity types, for example, as search results” teach obtaining user profiles of a plurality of users wherein the user profiles include user interaction data such as records of certain entity types commonly accessed by a user, which correspond to user interaction with content items).
Kulkarni does not appear to explicitly teach organizing the user interaction data based on content items, interaction type, and interaction timestamp; and a step for generating user embeddings for the plurality of users based on the organized user interaction data to obtain homogenous embedding representations from heterogeneous user interaction data.
Dai et al. teaches organizing the user interaction data based on content items, interaction type, and interaction timestamp (pg. 2 last full paragraph to pg. 3:

    PNG
    media_image1.png
    144
    468
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    144
    469
    media_image2.png
    Greyscale
 teaches organizing user interaction data based on ordered list of events related to a user in which the representation of the interaction data is based the content item a user interacts with at a particular time, which corresponds to content item and interaction timestamp; interaction context correspond s to interaction type; Fig. 1 caption teaches that interaction context can be interaction features, which include types of interaction, see pg. 3 right column third paragraph: “Interaction features. The interaction feature is the additional information happened in the user-item interactions. For example, in online discussion forums such as Reddit, the interaction features are the posts and comments. In online review sites such as Yelp, the features are the reviews of the businesses”); and 
a step for generating user embeddings for the plurality of users based on the organized user interaction data to obtain homogenous embedding representations from heterogeneous user pg. 3 Section 3.1:
    PNG
    media_image3.png
    731
    497
    media_image3.png
    Greyscale
teaches generating and updating user embeddings for each of the plurality of users based on interaction data to obtain homogenous embeddings represented by functions f and g from heterogeneous interaction data).
Kulkarni and Dai et al. are analogous art to the claimed invention because they are directed to generating user embeddings. 
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate organizing the user interaction data based on content items, interaction type, and interaction timestamp; and a step for generating user embeddings for the plurality 
One of ordinary skill in the arts would have been motivated to make this modification in order to “generate an effective representation/embedding of the underlying user and item latent feature” (Dai et al. pg. 1 last full paragraph).
Regarding Claim 5,
Kulkarni in view of Dai et al. teaches the computer-implemented method of claim 1.
Dai et al. further teaches wherein a first user of the plurality of users has a different number of interactions with the plurality of content items than a second user of the plurality of users (Figure 1(a) teaches users have different numbers of interactions with content items).
Kulkarni and Dai et al. are analogous art to the claimed invention because they are directed to generating user embeddings. 
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein a first user of the plurality of users has a different number of interactions with the plurality of content items than a second user of the plurality of users as taught by Dai et al. to the disclosed invention of Kulkarni.
One of ordinary skill in the arts would have been motivated to make this modification in order to “generate an effective representation/embedding of the underlying user and item latent feature” (Dai et al. pg. 1 last full paragraph).
Regarding Claim 6,
Kulkarni in view of Dai et al. teaches the computer-implemented method of claim 1.
Dai et al. further teaches wherein the user embeddings for the plurality of users are stored as a trained weighted matrix (pg. 3 Section 3.1:
    PNG
    media_image3.png
    731
    497
    media_image3.png
    Greyscale
teaches the embeddings are stored as weighted matrices).
Kulkarni and Dai et al. are analogous art to the claimed invention because they are directed to generating user embeddings. 
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein the user embeddings for the plurality of users are stored as a trained weighted matrix as taught by Dai et al. to the disclosed invention of Kulkarni.
.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni (US 2020/0073953 A1) in view of Dai et al. (“Deep Coevolutionary Network: Embedding User and Item Features for Recommendation”) and further in view of Dasdan et al. (US 10,134,058 B2).
Regarding Claim 2,
Kulkarni in view of Dai et al. teaches the computer-implemented method of claim 1.
Dai et al. further teaches further comprising organizing the user interaction data by: partitioning the user interaction data into content item subsets based on each content item of the plurality of content items (Figure 1(a) teaches partitioning user interaction data based on content items);
...ordering the user interaction data in each content item group within each content item subset temporally based on the interaction timestamp (pg. 2 last full paragraph to pg. 3:

    PNG
    media_image1.png
    144
    468
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    144
    469
    media_image2.png
    Greyscale
 teaches ordered list of interaction data based on timestamp in a time window).

It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate further comprising organizing the user interaction data by: partitioning the user interaction data into content item subsets based on each content item of the plurality of content items;...ordering the user interaction data in each content item group within each content item subset temporally based on the interaction timestamp. as taught by Dai et al. to the disclosed invention of Kulkarni.
One of ordinary skill in the arts would have been motivated to make this modification in order to “generate an effective representation/embedding of the underlying user and item latent feature” (Dai et al. pg. 1 last full paragraph).
Kulkarni in view of Dai et al. does not appear to explicitly teach grouping the user interaction data in each of the content item subsets based on the interaction type of the user interaction data in the content item subsets.
However, Dasdan et al. teaches grouping the user interaction data in each of the content item subsets based on the interaction type of the user interaction data in the content item subsets (Fig. 5 and Fig. 7B teach grouping user interaction data based on interaction type).
Kulkarni, Dai et al., and Dasdan et al. are analogous art to the claimed invention because they are directed to user interaction data analysis. 
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate grouping the user interaction data in each of the content item subsets based on the interaction type of the user interaction data in the content item subsets as taught by Dasdan et al. to the disclosed invention of Kulkarni in view of Dai et al.

Regarding Claim 3,
Kulkarni in view of Dai et al. in view of Dasdan et al. teaches computer-implemented method of claim 2.
Dasdan et al. further teaches further comprising: identifying user identifiers associated with the plurality of users from the organized user interaction data; and extracting the user identifiers from the organized user interaction data while maintaining ordering of the user identifiers (Fig. 5 teaches identifying user attributes and user IDs (correspond to user identifiers) associated with users from organized user data, and identifying (extracting) user-identifying attributes and information while maintaining ordering of the user IDs).
Kulkarni, Dai et al., and Dasdan et al. are analogous art to the claimed invention because they are directed to user interaction data analysis. 
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate further comprising: identifying user identifiers associated with the plurality of users from the organized user interaction data; and extracting the user identifiers from the organized user interaction data while maintaining ordering of the user identifiers as taught by Dasdan et al. to the disclosed invention of Kulkarni in view of Dai et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to “[find] unique on-line users for advertisement or content targeting” (Dasdan et al. Col. 1 lines 45-46). 
Regarding Claim 4,
Kulkarni in view of Dai et al. in view of Dasdan et al. teaches computer-implemented method of claim 2.
Dasdan et al. further teaches further comprising organizing each of the content item interaction type groups based on an interaction strength factor determined for each content item of the plurality of content items (Fig. 5 and Fig. 7A teach organizing interaction type groups based on interaction strength factor such as click count and conversion count).
Kulkarni, Dai et al., and Dasdan et al. are analogous art to the claimed invention because they are directed to user interaction data analysis. 
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate further comprising organizing each of the content item interaction type groups based on an interaction strength factor determined for each content item of the plurality of content items as taught by Dasdan et al. to the disclosed invention of Kulkarni in view of Dai et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to “[find] unique on-line users for advertisement or content targeting” (Dasdan et al. Col. 1 lines 45-46). 

Claims 7, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dasdan et al. (US 10,134,058 B2) in view of Dai et al. (“Deep Coevolutionary Network: Embedding User and Item Features for Recommendation”).
Regarding Claim 7,
Dasdan et al. teaches A non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computer system to (Col. 2 lines 39-46 teaches non-transitory computer readable storage medium storing computer program instructions executed by a processor):
receive user interaction data comprising indications of a plurality of users performing a plurality of interactions with a plurality of content items (Fig. 4 Step 402 teaches obtaining user attributes and Fig. 5); 
determine, for each of the plurality of interactions, an interaction type and an interaction timestamp (Fig. 5 teaches determining interaction type (such as click or conversion) and interaction timestamp (such as ts1 or ts2));
partition the user interaction data into subsets based on content item (Fig. 4 Step 408 teaches clustering (grouping, or partitioning) user interaction data into clusters (subsets) based on event data, which includes the content item; also see Fig. 5).
Dasdan et al. does not appear to explicitly teach organize the user interaction data in each subset into a hierarchy structure based on the interaction type followed by the interaction timestamp; and generate user embeddings for each of the plurality of users utilizing the organized user interaction data and an interaction-to-vector neural network that converts heterogeneous user interaction data to homogenous embedding representations.
However, Dai et al. teaches organize the user interaction data in each subset into a hierarchy structure based on the interaction type followed by the interaction timestamp (pg. 2 last full paragraph to pg. 3:

    PNG
    media_image1.png
    144
    468
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    144
    469
    media_image2.png
    Greyscale
 teaches organizing user interaction data based on interaction context/type and timestamp; to provide further support, pg. 5 Section 5: “Next item prediction. Given a pair of user and time (u, t), we aim at answering the following question: what is the item the user u will interact at time t? To answer this problem, we rank all items in the descending order in term of the value of the corresponding conditional density at time t... and the best prediction is made to the item with the largest conditional density” teaches placing interaction data such as the conditional density value in ranking format (hierarchy structure) based on the interaction and the interaction timestamp); and 
generate user embeddings for each of the plurality of users utilizing the organized user interaction data and an interaction-to-vector neural network that converts heterogeneous user interaction data to homogenous embedding representations (pg. 3 Section 3.1:
    PNG
    media_image3.png
    731
    497
    media_image3.png
    Greyscale
teaches generating and updating user embeddings for each of the plurality of users based on interaction data to obtain homogenous embeddings represented by functions f and g from heterogeneous interaction data; pg. 3 Section 3.1: “we use basic recurrent neural network to formulate the recurrence structure, but it is also straightforward to design more sophisticated structured using GRU or LSTM to gain more expressive power. Figure 1 summarizes the key update equations of our model given a new event. Each update incorporates four terms, namely terms related to temporal drift, self evolution, coevolution and interaction features” taches using a recurrent neural network (interaction-to-vector neural network)).

It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate organize the user interaction data in each subset into a hierarchy structure based on the interaction type followed by the interaction timestamp; and generate user embeddings for each of the plurality of users utilizing the organized user interaction data and an interaction-to-vector neural network that converts heterogeneous user interaction data to homogenous embedding representations as taught by Dai et al. to the disclosed invention of Dasdan et al. 
One of ordinary skill in the arts would have been motivated to make this modification in order to “generate an effective representation/embedding of the underlying user and item latent feature” (Dai et al. pg. 1 last full paragraph).
Regarding Claim 13,
Dasdan et al. in view of Dai et al. teaches the non-transitory computer-readable medium of claim 7.
Dasdan et al. further teaches wherein the instructions cause the computer system to... (Col. 2 lines 39-46 teaches instructions cause the computer system to perform operations):
grouping the user interaction data in each content item subset based on the interaction type of the user interaction data in the content item subset (Fig. 5 and Fig. 7B teach grouping user interaction data based on interaction type; also see Fig. 7A).
Dai et al. further teaches organize each subset of the user interaction data into the hierarchy structure by (pg. 2 last full paragraph to pg. 3:

    PNG
    media_image1.png
    144
    468
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    144
    469
    media_image2.png
    Greyscale
 teaches organizing user interaction data based on interaction context/type and timestamp; to provide further support, pg. 5 Section 5: “Next item prediction. Given a pair of user and time (u, t), we aim at answering the following question: what is the item the user u will interact at time t? To answer this problem, we rank all items in the descending order in term of the value of the corresponding conditional density at time t... and the best prediction is made to the item with the largest conditional density” teaches placing interaction data such as the conditional density value in ranking format (hierarchy structure) based on the interaction and the interaction timestamp)...
ordering the user interaction data in each content item group within each content item subset temporally based on the interaction timestamp (pg. 2 last full paragraph to pg. 3:

    PNG
    media_image1.png
    144
    468
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    144
    469
    media_image2.png
    Greyscale
 teaches organizing user interaction data into a an ordered list based on interaction context/type and timestamp and ordering the interaction data by timestamp).
Dasdan et al. and Dai et al. are analogous art to the claimed invention because they are directed to user interaction data analysis.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate organize each subset of the user interaction data into the hierarchy structure by...ordering the user interaction data in each content item group within each content item subset temporally based on the interaction timestamp as taught by Dai et al. to the disclosed invention of Dasdan et al. 
One of ordinary skill in the arts would have been motivated to make this modification in order to “generate an effective representation/embedding of the underlying user and item latent feature” (Dai et al. pg. 1 last full paragraph).
Regarding Claim 14,
Dasdan et al. in view of Dai et al. teaches the non-transitory computer-readable medium of claim 13.
Dasdan et al. further teaches wherein the instructions further cause the computer system to (Col. 2 lines 39-46 teaches instructions cause the computer system to perform operations): 
...identifying user identifiers associated with the plurality of users from the organized user interaction data; and extracting the user identifiers from the organized user interaction data while Fig. 5 teaches identifying user attributes and user IDs (correspond to user identifiers) associated with users from organized user data, and identifying (extracting) user-identifying attributes and information while maintaining ordering of the user IDs).
Dai et al. further teaches organize each subset of the user interaction data into the hierarchy structure by (pg. 2 last full paragraph to pg. 3:

    PNG
    media_image1.png
    144
    468
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    144
    469
    media_image2.png
    Greyscale
 teaches organizing user interaction data based on interaction context/type and timestamp; to provide further support, pg. 5 Section 5: “Next item prediction. Given a pair of user and time (u, t), we aim at answering the following question: what is the item the user u will interact at time t? To answer this problem, we rank all items in the descending order in term of the value of the corresponding conditional density at time t... and the best prediction is made to the item with the largest conditional density” teaches placing interaction data such as the conditional density value in ranking format (hierarchy structure) based on the interaction and the interaction timestamp).
Dasdan et al. and Dai et al. are analogous art to the claimed invention because they are directed to user interaction data analysis.

One of ordinary skill in the arts would have been motivated to make this modification in order to “generate an effective representation/embedding of the underlying user and item latent feature” (Dai et al. pg. 1 last full paragraph).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dasdan et al. (US 10,134,058 B2) in view of Dai et al. (“Deep Coevolutionary Network: Embedding User and Item Features for Recommendation”) and further in view of Kulkarni (US 2020/0073953 A1).
Regarding Claim 15,
Dasdan et al. in view of Dai et al. teaches the non-transitory computer-readable medium of claim 14.
Dasdan et al. in view of Dai et al. does not appear to explicitly teach wherein the instructions cause the computer system to generate the user embeddings for each of the plurality of users by training the interaction-to-vector neural network in a semi-supervised manner utilizing the extracted user identifiers to calculate estimated error loss between training iterations.
However, Kulkarni teaches wherein the instructions cause the computer system to (pg. 10 [0128])
generate the user embeddings for each of the plurality of users by training the interaction-to-vector neural network in a semi-supervised manner utilizing the extracted user identifiers to calculate estimated error loss between training iterations (pg. 8 [0104] and [0106] teach training the interaction-to-vector neural network in to generate user embeddings in which estimated error loss between pg. 8-9 [0110], [0112], and [0113] teach training neural network in a semi-supervised manner).
Dasdan et al., Dai et al., and Kulkarni are analogous art to the claimed invention because they are directed to user interaction data analysis.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein the instructions cause the computer system to generate the user embeddings for each of the plurality of users by training the interaction-to-vector neural network in a semi-supervised manner utilizing the extracted user identifiers to calculate estimated error loss between training iterations as taught by Kulkarni to the disclosed invention of Dasdan et al. in view of Dai et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to “minimize or reduce a loss function associated with the neural network...used to extract user feature vectors” (Kulkarni pg. 8 [0106]).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dasdan et al. (US 10,134,058 B2) in view of Dai et al. (“Deep Coevolutionary Network: Embedding User and Item Features for Recommendation”) and further in view of Yuan et al. (“Insider Threat Detection with Deep Neural Network”).
Regarding Claim 16,
Dasdan et al. teaches A system...comprising: at least one processor; a memory that comprises user interaction data having indications of a plurality of users performing a plurality of interactions with a plurality of content items; and at least one non-transitory computer-readable storage medium storing instructions that, when executed by the at least one processor, cause the system to: (Fig. 5 and Col. 2 lines 39-46); 
Fig. 5 teaches for each interaction, the system identifies a user ID (user identifier), interaction type such as conversion or click, and interaction timestamp);
partition the user interaction data into subsets based on each content item of the plurality of content items (Fig. 4 teaches placing interaction data into clusters (corresponds to partitioning) based on event data, which contains content item);
...extract user identifiers from the organized user interaction data while maintaining ordering based on the hierarchy structure (Fig. 5 teaches identifying user attributes and user IDs (correspond to user identifiers) associated with users from organized user data, and identifying (extracting) user-identifying attributes and information while maintaining ordering of the user IDs).
Dasdan et al. does not appear to explicitly teach A system for converting heterogeneous user interaction data to homogenous embedding representations... organize each subset of the user interaction data into a hierarchy structure by sorting each subset of user interaction data by interaction type groups followed by sorting each of the interaction type groups by the interaction timestamp.
However, Dai et al. teaches A system for converting heterogeneous user interaction data to homogenous embedding representations (pg. 2 Section 3 to pg. 3 Section 3.1)... 
organize each subset of the user interaction data into a hierarchy structure by sorting each subset of user interaction data by interaction type groups followed by sorting each of the interaction type groups by the interaction timestamp (Fig. 3a teaches categorizing interaction by type (interaction with a basketball versus volleyball) followed by categorizing by time; also see pg. 2 last full paragraph to pg. 3:

    PNG
    media_image1.png
    144
    468
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    144
    469
    media_image2.png
    Greyscale
 teaches organizing user interaction data based on interaction context/type and timestamp; to provide further support, pg. 5 Section 5: “Next item prediction. Given a pair of user and time (u, t), we aim at answering the following question: what is the item the user u will interact at time t? To answer this problem, we rank all items in the descending order in term of the value of the corresponding conditional density at time t... and the best prediction is made to the item with the largest conditional density” teaches placing interaction data such as the conditional density value in ranking format (hierarchy structure) based on the interaction and the interaction timestamp).
Dasdan et al. and Dai et al. are analogous art to the claimed invention because they are directed to user interaction data analysis.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate A system for converting heterogeneous user interaction data to homogenous embedding representations...organize each subset of the user interaction data into a hierarchy structure by sorting each subset of user interaction data by interaction type groups followed by sorting each of the interaction type groups by the interaction timestamp as taught by Dai et al. to the disclosed invention of Dasdan et al. 

Dasdan et al. in view of Dai et al. does not appear to explicitly teach generate user embeddings for each of the plurality of users by generating an interaction-to-vector neural network utilizing the extracted user identifiers as a ground truth and identifying a generated hidden layer weighted matrix that comprises the user embeddings.
However, Yuan et al. teaches generate user embeddings for each of the plurality of users by generating an interaction-to-vector neural network utilizing the extracted user identifiers as a ground truth and identifying a generated hidden layer weighted matrix that comprises the user embeddings (Fig. 1 and Fig. 2 teach an interact-vector neural network architecture that includes LSTM and CNN; Fig. 2 and pg. 28 first and second full paragraphs teach generating hidden layer weighted matrix comprises the user embeddings; Fig. 4 teaches the true positive rate, thus rendering the ground truth label is used in the analysis; pg. 46 first full paragraph: “these fixed-size feature matrices are fed to the CNN to classify them as normal or anomaly” teaches user identifiers, such as “normal” or “anomaly,” to identify user behavior).
Dasdan et al., Dai et al., and Yuan et al. are analogous art to the claimed invention because they are directed to user interaction data analysis.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to generate user embeddings for each of the plurality of users by generating an interaction-to-vector neural network utilizing the extracted user identifiers as a ground truth and identifying a generated hidden layer weighted matrix that comprises the user embeddings as taught by Yuan et al. to the disclosed invention of Dasdan et al. in view of Dai et al.

Regarding Claim 17,
Dasdan et al. in view of Dai et al. in view of Yuan et al. teaches the system of claim 16.
Dasdan et al. further teaches wherein the plurality of interactions comprise a user of the plurality of users downloading, opening, selecting, viewing, or sharing a content item of the plurality of content items (Col. 9 lines 30-35: “Interactions data may include clicks, downloads, site visits, mouse overs, video/audio play (or pause, forward, rewind, etc.), conversions, an engagement heat map, view based actions, etc. A heat map may illustrate a quantitative level of activity with respect to an impression or other content” teaches downloading, visiting (opening), viewing, clicking (selecting)).

Response to Arguments
Applicant's arguments filed 06/21/2021 with respect to the lack of 35 U.S.C. 112(f) claim interpretation being applied to claim 1 have been fully considered but they are not persuasive. 
Applicant asserts that “independent claim I invokes 35 U.S.C. §112(f). See MPEP 2181(1). In particular, independent claim I recites "a step for generating user embeddings for the plurality of users based on the organized user interaction data to obtain homogenous embedding representations from heterogeneous user interaction data."” (Remarks, pg. 2).
Examiner’s Response:
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth generating user embeddings for the plurality of users” (emphasis added), and the limitation further explains the structure/materials required to perform the function, namely the limitation of “based on the organized user interaction data.” In view of the claim limitation clearly explaining how one of ordinary skill in the art would proceed in “generating user embeddings” and in view of one of ordinary skill in the art would have reasonably understood the meaning of “generating user embeddings,” the 35 U.S.C. 112(f) claim interpretation is not invoked for claim 1. See MPEP 2181. (“In Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349 (Fed. Cir. 2015) the court stated: [t]he standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure”).  

Applicant's arguments filed 06/21/2021 with respect to the 35 U.S.C. 101 rejection have been fully considered but they are not persuasive. 
Applicant asserts that “independent claims include complex operations that cannot be reasonably performed in one's mind by way of an interaction-to-vector neural network that converts heterogeneous user interaction data to homogenous embedding representations. Indeed, independent claim 1 invokes the structure and acts described in the Specification and independent 
Examiner’s Response:
First, as discussed above, independent claim 1 has not been interpreted under 35 U.S.C. 112(f), and thus does not cover the structure and acts described in the Specification. Second, claim 1, as amended, does not recite an “interaction-to-vector neural network.” Claim 7 recites the following, “generate user embeddings for each of the plurality of users utilizing the organized user interaction data and an interaction-to-vector neural network that converts heterogeneous user interaction data to homogenous embedding representations.” This limitation, as distinguished from “vii. a method of training a neural network for facial detection” (see MPEP 2106.04(a)(1)), merely recites “generate” a neural network instead of “training” a neural network. The function of generating “an interaction-to-vector neural network that converts heterogeneous user interaction data to homogenous embedding representations” can be considered evaluation and judgment with assistance of pen and paper as a human mind, with assistance of pen and paper, is able to generate a neural network by specifying the number of nodes, connections, weight matrices, and performing associated mathematical calculations to derive embedding representations of input data since “embedding,” under broadest reasonable interpretation, is a mathematical structure. 

Applicant asserts that “various practical applications of the independent claims in light of the October 2019 Revised PEG, such as providing improved accuracy, efficiency, and flexibility to computing devices. See Specification, [0073], and [0129]-[0132]” (Remarks, pg. 6).
Examiner’s Response:
Applicant did not specifically point out which claim limitation reflects the alleged improvements in the Specification. MPEP 2106.05(a) provides the following, “the claim must be .

Applicant's arguments filed 06/21/2021 with respect to the 35 U.S.C. 103 rejection have been fully considered but they are not persuasive. 
Applicant asserts that “Neither Dai nor any of the other cited references address converting heterogeneous user interaction data to homogenous embedding representations” (Remarks, pg. 4)
Examiner’s Response:
Dai et al. teaches converting heterogeneous user interaction data to homogenous embedding representations in pg. 3 Section 3.1:
    PNG
    media_image3.png
    731
    497
    media_image3.png
    Greyscale
which teaches generating and updating user embeddings for each of the plurality of users based on interaction data to obtain homogenous embeddings represented by functions f and g from heterogeneous interaction data. In other words, the input of multiple users’ interaction data, which are considered heterogeneous because one user’s interaction data differ from those of another user, are converted to embeddings, which is considered homogenous because all of the data are now in the same format or structure.

Applicant asserts that “Dasdan does not teach or suggest "partition[ing] the user interaction data into subsets based on content item," as recited by independent claim 7 and as similarly recited by 
Examiner’s Response:
Dasdan teaches partition the user interaction data into subsets based on content item in Fig. 4 Step 408, which teaches clustering (grouping, or partitioning) user interaction data into clusters (subsets) based on event data, which includes the content item; also see Fig. 5. The clustering process requires determining which data point is placed in a particular cluster, therefore the process in Fig. 4 discloses dividing, or partitioning, the data into appropriate clusters.

Applicant asserts that “Dai does not teach or suggest "organiz[ing] the user interaction data in each subset into a hierarchy structure based on the interaction type followed by the interaction timestamp," as recited by independent claim 7 and as similarly recited by independent claim 16” (Remarks, pg. 4).
Examiner’s Response:
Dai et al. in pg. 2 last full paragraph to pg. 3:

    PNG
    media_image1.png
    144
    468
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    144
    469
    media_image2.png
    Greyscale
 teaches organizing user interaction data based on interaction context/type and timestamp. To provide further support, pg. 5 Section 5: “Next item prediction. Given a pair of user and time (u, t), we aim at answering the following question: what is the item the user u will interact at time t? To answer this problem, we rank all items in the descending order in term of the value of the corresponding conditional density at time t... and the best prediction is made to the item with the largest conditional density” teaches placing interaction data such as the conditional density value in ranking format (hierarchy structure) based on the interaction and the interaction timestamp.

Applicant asserts that “Dai does not teach or suggest "generat[ing] user embeddings for each of the plurality of users utilizing the organized user interaction data and an interaction-to-vector neural network," as recited by independent claim 7 and as similarly recited by independent claim 16...The portion in Dai (Section 3 .1) that the Pre-Interview Communication uses to read on organized user interaction data is not used by the deep coevolutionary network” (Remarks, pg. 4).
Examiner’s Response:
The claim limitation required in claim 7 is “generate user embeddings for each of the plurality of users utilizing the organized user interaction data and an interaction-to-vector neural network”, which only requires that the generation of user embeddings utilizes organized user interaction data and a neural network (emphasis added), but it does not require that the neural network utilizes the organized user interaction data. Dai et al. in pg. 3 Section 3.1 teaches pg. 3 Section 3.1: “we use basic recurrent neural network to formulate the recurrence structure, but it is also straightforward to design more sophisticated structured using GRU or LSTM to gain more expressive power. Figure 1 summarizes the key update equations of our model given a new event. Each update incorporates four terms, namely terms related to temporal drift, self evolution, coevolution and interaction features” taches using a recurrent neural network (interaction-to-vector neural network). Amended claim 16 is different in scope from claim 7, and claim 16 is rejected under a different ground of prior art rejection. Please see the current rejection for more information.

Applicant’s arguments on pg. 5 of Remarks with respect to claim 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the rejections of the claim(s) from which claim 10 is dependent are withdrawn.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484.  The examiner can normally be reached on Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Y.C./Examiner, Art Unit 2125                                                                                                                                                                                                        

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125